                         Case 3:20-cv-00023-DHB-BKE Document 11 Filed 07/07/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  BRADLEY ZACH WOLCHUK,

                                                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 320-023

                  ANTONIE CALDWELL, Warden, Johnson State Prison,

                                                 Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order dated July 7, 2020, the Magistrate Judge's Report and Recommendation

                     is hereby ADOPTED as the Court's opinion; therefore, the Court DISMISSES Plaintiff's Complaint

                     without prejudice for failure to exhaust administrative remedies. This action stands CLOSED.




            07/07/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
